November 30, 2007


Mr. John J. Hightower
Olson & Olson
Wortham Tower, Suite 600
2727 Allen Parkway
Houston, TX 77019
Mr. Charles B. Frye
Lindeman, Alvarado & Frye, P.C.
808 Travis Avenue, Ste. 1101
Houston, TX 77002

RE:   Case Number:  05-1023
      Court of Appeals Number:  10-04-00231-CV
      Trial Court Number:  02-10-07222-CV

Style:      MONTGOMERY COUNTY, TEXAS
      v.
      DAVID PARK

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Barbara             |
|   |Gladden-Adamick         |
|   |Ms. Sharri Roessler     |
|   |Mr. Ramon G. Viada III  |
|   |Mr. Scott Houston       |
|   |Mr. Ben Taylor          |